DETAILED ACTION
	Claims 1-20 have been considered for patentability.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muller (US Patent D761,800). 
In re Claim 16, Muller discloses a supplemental computing display assembly for selective attachment to a portable computing device (Figure 1) having a first display (Figure 1), the supplemental computing display assembly comprising: a main housing (Figure 2) configured for selective attachment to the portable computing device, the main housing including: a first coupling arm tab (See Figures 1 and 2), the first coupling arm tab configured to mechanically attach the main housing to the portable computing device (as shown in Figure 1); and two hinge assemblies (sliding hinges disclosed in Figure 3, or rotating hinges as shown in Figure 1 showing slight angled adjustment of displays); and two display assemblies (Figure 1) operatively coupled to the main housing via the respective hinge assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Design Patent D761,800) in view of Moscovitch (US Patent 8,000,090).
	In re Claim 1, Muller discloses a supplemental computing display assembly for selective attachment to a portable computing device (Figure 1) having a first display (Figure 1), the supplemental computing display assembly comprising: a main housing (Figure 2) configured for selective attachment to the portable computing device; and a second display assembly (Figure 1 or 2) operatively coupled to the main housing and including a second display (Figure 1 or 2) configured to communicate with the portable computing device, the second display positionable adjacent to the first display (See Figure 1 showing slight angle adjustment and Figure 3 showing extended second display) to act as an additional display for the portable computing device when the main housing is attached to the portable computing device, wherein the second display is selectively movable relative to the main housing.
	Muller does not explicitly disclose wherein a first arm assembly operatively couples the second display assembly to the main housing, or wherein the second display is selectively movable between a landscape orientation and a portrait orientation.  However, providing such is not new.  For example, Moscovitch discloses a first arm assembly 30 or 32 operatively coupling a second display 14 or 16 to a main housing 22 or 28, and wherein the second display 14 or 16 is selectively movable between a landscape orientation and a portrait orientation (Figure 3B).  It would have been obvious to a person having ordinary skill in the art of 
	In re Claim 2, Muller as modified by Moscovitch discloses a second arm assembly (30 or 32 in Moscovitch) secured to the main housing (22 or 28 in Moscovitch); and a third display assembly (14 or 16 in Moscovitch) operatively coupled to the second arm assembly and including a third display configured to communicate with a portable computing device (18 or 19 in Moscovitch), the third display positionable adjacent to the first display (19 in Moscovitch) to act as a third additional display for the portable computing device when the main housing is attached to the portable computing device, wherein the third display is selectively movable relative to the main housing between a landscape orientation and a portrait orientation, independently from the second display assembly (Figures 3B, 4B, 4D, 5 and 6, and associated description in Moscovitch).
	In re Claim 3, Moscovitch discloses wherein the second display assembly 14 or 16 is capable of being extended (See Figures 1B, 1D) and positioned in a portrait orientation when the third display assembly 14 or 16 is extended in a landscape orientation (See Figure 3B).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Design Patent D761,800), Moscovitch (US Patent 8,000,090) and further in view of Solomon et al. (US Publication 2003/0222149).
.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Design Patent D761,800) in view of Solomon et al. (US Publication 2003/0222149). 
In re Claim 17, Muller discloses the limitations as noted above, but does not explicitly disclose a kickstand. However, providing such is not new.  For example, Solomon discloses a kickstand 274 operatively coupled to a main housing 18, wherein the kickstand is movably between an open position and a closed position.  It would have been obvious to a person having ordinary skill in the art of electronics to have incorporated a kickstand like that disclosed in Solomon, with the apparatus as otherwise disclosed in Muller so as to improve the ergonomics of the apparatus (i.e. to provide structural support to compensate for the increase in weight of attaching the main housing).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Design Patent D761,800), Solomon et al. (US Publication 2003/0222149) and further in view of Ito et al. (US Patent 7,016,181). 
.  
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Design Patent D761,800), Solomon et al. (US Publication 2003/0222149), Ito et al. (US Patent 7,016,181) and further in view of Moscovitch (US Patent 8,000,090).
In re Claim 19, Muller as modified by Solomon and Ito discloses the limitations as noted above, Muller further disclosing two display assemblies (See Figure 1) extended from the main housing in portrait orientation.  Muller as modified by Solomon and Ito does not explicitly disclose the display assemblies being positioned into landscape orientations (i.e. a rotational hinge along an axis normal to the display surface).  However, providing such is not new in the art of electronics.  For example, Moscovitch discloses a first arm assembly 30 or 32 operatively coupling a second display 14 or 16 to a main housing 22 or 28, and wherein the second display 14 or 16 is selectively movable between a landscape orientation and a portrait orientation (Figure 3B).  It would have been obvious to a person having ordinary skill in the art of electronics to have incorporated a first or second display assembly that may be positioned in landscape or portrait, like that disclosed in Moscovitch, with the apparatus as otherwise 
In re Claim 20, Moscovitch discloses two coupling arms 30, 32 configured to operably couple the at least two display assemblies 14, 16 to a main housing 22 or 28.  
Allowable Subject Matter
Claims 4-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations in Claim 4 and 6 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841